UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------X

UNITED STATES OF AMERICA                               :

             -v-                                    :            ORDER

KAVEH AFRASIABI,                                   :       21 CR. 046 (ERK)

                        Defendant.                 :

----------------------------------------------------X
         IT IS HEREBY ORDERED, based on the conference held on August 25, 2021:

        1.         On January 22, 2021, Magistrate Judge Jennifer C. Boal of the United

                   States District Court for the District of Massachusetts, entered an

                   Order releasing the defendant on conditions. See United States v.

                   Afrasiabi, No. 21-mj-07006-JCB, ECF No. 10 (D. Mass. January 22,

                   2021), summarized as follows: a $250,000 unsecured appearance bond

                   signed by the defendant; a $150,000 unsecured appearance bond

                   signed by Mohsen Afrasiabi (ECF No. 16); a $150,000 unsecured

                   appearance bond signed by Shekouh Afrasiabi (ECF No. 17); a $25,000

                   unsecured appearance bond signed by Sabrina Quiroga (ECF No. 18);

                   and a $10,000 cash security posted by the defendant. The Order

                   further directed the defendant to comply with all statutory conditions

                   of release and imposed additional conditions of release, including that

                   the defendant: shall report to U.S. Probation and Pretrial Services as

                   directed; shall not apply for new travel documents; travel limited to the

                   District of Massachusetts, the Eastern and Southern Districts of New
     York, and intermediate points required for travel for court; shall avoid

     contact directly or indirectly with any person who is or may be a

     witness in the investigation or prosecution, including any known

     current or former members of the Iranian government unless in the

     presence of counsel; and that the defendant shall participate in the

     home detention program and submit to location monitoring as directed

     by Pretrial Services.

2.   On February 10, 2021, those conditions were modified solely as to the

     home detention condition, to permit Dr. Afrasiabi to go to libraries and

     bookstores throughout the Boston Metropolitan area; to go to the gym

     or take a walk for exercise every other day; and such other activities as

     U.S. Probation and Pretrial deems appropriate, with prior notice from

     Dr. Afrasiabi to U.S. Probation and Pretrial.

3.   On May 4, 2021, those conditions were further modified as followed:

     the home detention condition is removed, and Dr. Afrasiabi is to be

     placed on a daily curfew of 8 PM to 8 AM with location monitoring by

     GPS.

4.   On May 11, 2021, those conditions were further modified to clarify that

     Dr. Afrasiabi’s compliance with curfew could be monitored by a radio-

     frequency device.

5.   Effective August 25, 2021, the curfew and location monitoring

     conditions (including radio-frequency) are removed, based on Dr.
          Afrasiabi’s compliance with the conditions of his pre-trial release. In

          addition, the Court orders that, with notice to Pre-trial Services, Dr.

          Afrasiabi may travel to New York City to meet with counsel.

     6.   All other conditions of release imposed in the District of Massachusetts

          remain in effect without modification.



                                           SO ORDERED.

                                           Edward R. Korman
                                           Edward R. Korman
                                           U.S. District Judge


Dated:          Brooklyn, NY
                August 25, 2021
